Citation Nr: 0516895	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  04-32 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

Entitlement to an increased rating for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from January 1951 to January 
1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 RO rating decision 
which denied an increased (compensable) rating for the 
veteran's service-connected low back disability.  An October 
2004 motion to advance the case on the Board's docket was 
granted by the Board in November 2004.  In November 2004, the 
Board remanded this appeal for further development.  

A March 2005 RO decision increased the rating for the 
veteran's service-connected low back disability to 20 percent 
effective July 25, 2003, and to 40 percent, effective 
September 26, 2003.  


FINDINGS OF FACT

1.  The RO has rated the veteran's service-connected low back 
disability (sacroiliac sprain) as 20 percent disabling prior 
to September 26, 2003 and 40 percent disabling since 
September 26, 2003.  

2.  Prior to and since September 26, 2003, the veteran's low 
back disability has been manifested by no more than severe 
limitation of low back motion or severe lumbosacral strain; 
no more than forward flexion of the thoracolumbar spine to 30 
degrees or less, with no ankylosis; and no more than 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks, during the past 12 months.  


CONCLUSION OF LAW

The criteria for a 40 percent rating for a low back 
disability for the period prior to September 26, 2003, have 
been met, and the criteria for a rating in excess of 40 
percent for the period since September 26, 2003, have not 
been met.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5289, 5292, 5293, 5295 (2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The veteran filed his 
current claim on July 25, 2003, and VA has evaluated his back 
condition under many diagnostic codes, causing confusion and 
a delay in the full adjudication of his case by the VA (the 
undersigned wishes to apologize for the delay).  Separate 
diagnostic codes identify the various disabilities.  

The rating schedule for evaluating spine disabilities changed 
during the pendency of this appeal.  Either the old or new 
rating criteria may apply, whichever are more favorable to 
the veteran, although the new criteria are only applicable 
since their effective date.  VAOPGCPREC 3-2000.  

Arthritis, due to trauma, substantiated by x-ray finding, is 
to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (limitation of 
motion of lumbar spine), in effect prior to September 26, 
2003, severe limitation of motion warrants a 40 percent 
evaluation, moderate limitation of motion of the lumbar spine 
warrants a 20 percent evaluation, and slight limitation of 
motion of the lumbar spine warrants a 10 percent evaluation.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (lumbosacral 
strain), in effect prior to September 26, 2003, severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  Lumbosacral strain with muscle spasm on extreme 
forward bending and loss of lateral spine motion, 
unilaterally, in the standing position, warrants a 20 percent 
evaluation.  With characteristic pain on motion, a 10 percent 
evaluation is warranted and with slight subjective symptoms 
only, a noncompensable evaluation is warranted.  

The Board has also considered evaluating the veteran's 
condition under 38 C.F.R. § 4.71a, Diagnostic Code 5289 
(ankylosis of the lumbar spine), in effect prior to September 
26, 2003, which provides a 50 percent evaluation if ankylosis 
of the lumbar spine is unfavorable and a 40 percent 
evaluation if favorable. 

The Board has also evaluated the veteran's condition under 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (intervertebral disc 
syndrome).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(intervertebral disc syndrome), in effect prior to September 
23, 2002, pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
warrants a 60 percent evaluation.  No medical evidence in 
this case would support such a finding.  Severe 
intervertebral disc syndrome, with recurring attacks and with 
intermittent relief, warrants a 40 percent evaluation.  
Moderate intervertebral disc syndrome with recurring attacks 
warrants a 20 percent evaluation, mild intervertebral disc 
syndrome warrants a 10 percent evaluation, and postoperative 
cured intervertebral disc syndrome is noncompensable. 

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (the combined rating table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Using the criteria effective September 23, 2002 for 
evaluating intervertebral disc syndrome, with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted.  
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted, with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation is warranted, with incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months, a 10 percent 
evaluation is warranted.

Using the criteria effective September 23, 2002 under 
Diagnostic Code 5293, an "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (in effect from September 23, 2002 until September 
26, 2003)

The regulations regarding diseases of and injuries to the 
spine, to include intervertebral disc syndrome, were again 
revised effective September 26, 2003.  Under these 
regulations, the back disability is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R.  § 4.25.  The new criterion applies 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 
(2004), unfavorable ankylosis of the entire spine warrants a 
100 percent evaluation.  With unfavorable ankylosis of the 
entire thoracolumbar spine, a 50 percent evaluation is 
warranted.  Forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine, a 40 percent evaluation is warranted.  

When (1) forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; (2) 
when the combined range of motion of the thoracolumbar spine 
is not greater than 120 degrees; or (3) with muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, a 20 percent evaluation is 
warranted.  

Under the criteria effective today, the VA is to evaluate 
any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  The VA is to 
round each range of motion measurement to the nearest five 
degrees.

For VA compensation purposes, "unfavorable ankylosis" is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  The VA is to separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.

Under the current criteria, in rating intervertebral disc 
syndrome based on incapacitating episodes, with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted, with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.

For purposes of assigning evaluations under Diagnostic Code 
5243, an "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243). 

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 5293 that became effective 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the most recent rule indicates that the notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003.  

As noted above, the veteran served on active duty from 
October 1950 to September 1953.  In March 1955, the RO 
granted service connection and a noncompensable (0 percent) 
rating for his low back disability.  

On July 25, 2003, the veteran filed his current claim for an 
increased (compensable) rating for his service-connected los 
back disability.  A December 2003 RO decision denied an 
increase in the noncompensable rating for the veteran's 
service-connected low back disability.  

A March 2005 RO decision increased the rating for the 
veteran's service-connected low back disability to 20 
percent, effective July 25, 2003 (the date of the veteran's 
current claim for an increased rating), and to 40 percent, 
effective September 26, 2003 (the date of a change in 
regulation).  Thus, the Board must consider whether the 
veteran is entitled to a rating in excess of 20 percent prior 
to September 26, 2003, and a rating in excess of 40 percent 
since September 26, 2003.  

Private treatment records dated from August 2002 to June 2003 
show treatment for low back problems.  A June 2003 treatment 
report from Orthopaedic Associates of Osceola noted that the 
veteran had chronic back complaints as a function of 
activity, at times worse than others.  He stated that he had 
to curtail a number of activities because of chronic pain, 
including golf.  It was noted that the veteran denied any 
significant extension to the lower extremities and that he 
denied paresthesias, hypesthesias, or weakness involving the 
lower extremities.  It was also reported that he did have 
radicular complaints in the past.  

The examiner reported that the veteran had restricted motion 
with flexion and extension as well as with lateral bending 
and rotation.  The examiner stated that motion was limited by 
approximately 50 percent in each plain.  It was noted that on 
extremes of motion, the veteran had pain localized to the 
lower lumbar region which was reproduced on direct palpation 
of the paraspinal musculature.  The examiner indicated that 
there was no buttock tenderness elicited and that the 
straight leg raise examination was positive for back pain.  
It was noted that the Lasegue maneuver was positive for 
hamstring tightness.  The examiner stated that 
neurologically, the veteran was intact with symmetrical 
strength, sensibility and reflexes of the lower extremities.  
As to an assessment, it was noted that the veteran had 
chronic back complaints related to degenerative disease as 
well as a prior operation at the L5-S1 level.  The examiner 
commented that the veteran's symptoms were of a nature dating 
back to his years in the service and that he believed that 
the chronic and continued source of his complaints was 
secondary to degenerative disease involving the lumbar spine.  

The most recent March 2005 VA spine examination noted that 
the veteran's report that he could not sleep on his back 
because of pain.  He stated that it was more severe when he 
slept and that he would sleep on his side.  The veteran 
indicated that his activity had been stopped over the years 
and that he could no longer play golf or perform any of the 
activities he used to perform due to his back pain.  The 
veteran reported that the location of his pain was in the 
lower back and that the pain would go down to his buttocks 
and into his back across the front of his legs.  He indicated 
that the intensity could be very severe to the point that he 
did not want to move.  

The veteran reported that activity did cause major flare-ups 
of pain and that the severity could affect him to the point 
that he would not have full range of motion and that he would 
be functionally impaired with pain.  He stated that he did 
use a cane.  

The examiner reported that the veteran performed forward 
flexion, active and passive, to 30 degrees and that he was 
unable to perform extension.  The examiner stated that left 
and right lateral flexion was active to only 5 degrees and 
that anytime the pain was initiated at a point, that was when 
they stopped to those degrees.  It was noted that on left and 
right lateral rotation, the veteran was able to go to 10 
degrees, that such was active and passive, and that he 
complained of severe pain at 10 degrees.  As to the 
neurological examination, the examiner noted that straight 
leg raises were negative, bilaterally, and that the tone and 
strength was equal.  The examiner stated that reflexes were 
equal in the upper and lower extremities and that no other 
abnormalities were noted.  The pulses were palpable in the 
lower extremities.  

The examiner indicated that the veteran was very limited with 
his range of motion and endurance and that such would be a 
major factor in his activity.  It was noted that the 
veteran's flare-ups were strictly related to activity.  The 
examiner commented that the veteran's pain in his lower back 
was related to his sacroiliac sprain and that such definitely 
could limit his ability during flare-ups and that it was 
quite obvious that there was a significant loss of motion.  
He also indicated weakened movements, excessive fatigability, 
incoordination, as well as loss of motion.  The examiner 
further stated that he was giving the veteran the diagnosis 
of lower back pain and that such back pain was at least as 
likely as not related to his military service.  

The Board notes that although there are variations in the 
severity of the veteran's low back disability as shown by the 
June 2003 private treatment report and the March 2005 VA 
examination report (noted above), the veteran has clearly 
been shown to have significant back pathology pursuant to 
both reports as well as prior treatment entries dated in 
2002.  Additionally, although the veteran filed his claim in 
July 2003, he was not afforded a VA examination until March 
2005.  The Board cannot conclude, based on a review of the 
evidence, that the veteran's low back disability solely 
increased in severity on the specific date of a September 26, 
2003 regulation change or, most importantly, that the veteran 
did not meet the 40 percent criteria under the old 
regulations prior to September 2003 (particularly when you 
consider the veteran's complaints of pain).  In fact, the 
evidence essentially indicates that the veteran's low back 
complaints have remained consistent from the date of his 
current claim for an increased rating.  

Based on the above, the Board will not assign separate 
ratings of 20 percent prior to September 26, 2003 and 40 
percent since September 26, 2003.  Rather, the 40 percent 
rating, and no more, will be assigned for the period prior to 
September 26, 2003.  The benefit-of-the-doubt rule has been 
applied in making this decision.  38 U.S.C.A. § 5107(b).  

Based on the medical evidence, the Board finds that the 
veteran's service-connected low back disability is not more 
than 40 percent disabling.  The Board observes that the old 
criteria of 38 C.F.R § 4.71a, Diagnostic Code 5293 (2002), in 
effect prior to September 23, 2002, is not applicable to the 
veteran's claim as it was filed on July 25, 2003.  As to the 
new criteria, it is questionable whether during any recent 12 
month period there have been any "incapacitating episodes" 
(as defined by the regulation) as a result of the veteran's 
service-connected low back disability, and clearly any such 
incapacitating episodes have totaled less than at least four 
weeks, but less than six weeks, during the past 12 months, as 
required for a higher 40 percent rating under such criteria.  

The new criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5393 
(2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004), also 
permits alternatively rating intervertebral disc syndrome 
based on separate evaluations under orthopedic and 
neurological codes.  

Under the old criteria of Diagnostic Code 5292 for limitation 
of lumbar motion and Diagnostic Code 5295 for severe 
lumbosacral strain, the maximum rating would be 40 percent 
under such codes, and thus the effects of pain do not affect 
the rating beyond 40 percent.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; Spencer v. West, 13 Vet.App. 376 (2000).  The medical 
evidence indicates that the veteran's lumbar spine is not 
ankylosed (i.e., fixed in one position), and thus a higher 50 
percent rating under the old criteria of Diagnostic Code 5289 
is not in order.  

As to the new criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 
5237, 5242 (2004), the evidence indicates no more than 
forward flexion of the thoracolumbar spine of 30 degrees or 
less with no ankylosis.  Therefore, no more than a 40 percent 
rating could be granted under such criteria.  

In terms of neurological manifestations, the most appropriate 
neurological code is Diagnostic Code 8520 for impairment of 
the sciatic nerve.  The medical evidence, to include the 
March 2005 VA examination report and the June 2003 private 
treatment report, fails to indicate the presence of sciatica.  
Therefore, any rating pursuant to Diagnostic Code 8520 would 
not be appropriate.  

Addressing the merits of the claim above, the Board has 
considered all potential applicable diagnostic codes.  No 
diagnostic code, however, provides a basis for a higher 
rating.  The Board has also considered whether the record 
raises the matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the 
rating schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent evidence that the disability at issue 
would cause a "marked" interference with employment or 
requires frequent hospitalizations or otherwise produce 
unrecognized impairment suggesting extraschedular 
consideration is indicated.  

The preponderance of the evidence is against a rating higher 
than 40 percent for the veteran's low back disability during 
this appeal and thus, as to this aspect of the claim, the 
benefit-of-the-doubt rule does not apply, and this part of 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  

Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In an August 2003 
letter, a July 2004 statement of the case, and a March 2005 
supplemental statement of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to an 
increased rating for a low back disability.  The discussions 
in the rating decisions, the statement of the case, and the 
supplemental statement of the case, have informed the veteran 
of the information and evidence necessary to warrant 
entitlement to the benefits sought.  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been substantially met.  Any deficiencies 
constitute no more than harmless error.

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App.  April 14, 2005).

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the requests for information.  The 
Board remanded this case to assist the veteran, and a VA 
examination was preformed.  Therefore, further delay in the 
adjudication of this case is not warranted.  


ORDER

An increased rating of 40 percent for a low back disability, 
for the period prior to September 26, 2003, is granted.  

A rating in excess of 40 percent for a low back disability is 
denied.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


